Citation Nr: 1712444	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  16-27 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a respiratory disorder, claimed as chronic obstructive pulmonary disease (COPD). 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 



INTRODUCTION

The Veteran served on active duty from April 1961 to February 1984.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In that decision, the RO denied service-connected disability compensation for COPD. 

The Veteran later asserted his service-connection claim includes atelectasis.  Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has broadly characterized the claim as a single issue of entitlement to service connection for a respiratory disorder, including both COPD and atelectasis.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) ("advanced age" is defined as 75 or more years of age).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts he has a respiratory disorder due to pneumonia in service.  Service treatment records are negative for treatment of a chronic pulmonary disorder.  However, the Veteran was hospitalized and treated for pneumonia in service.  The Veteran submitted an August 1996 private chest x-ray which included a diagnosis of right middle lobe (RML) atelectasis.  A February 1998 private chest x-ray showed continued atelectasis or interstitial change in the RML.  The clinician indicated "consideration would include RML syndrome and mild COPD changes."  A May 1998 private chest x-ray showed "probably" degree of COPD and persistent consolidation of the RML with volume loss suggesting atelectasis.  

A June 2015 VA examiner determined the Veteran's COPD is less likely than not incurred in or caused by pneumonia in service as pneumonia and bronchitis are not known to be a direct cause of COPD, and the Veteran had additional risk factors including significant periodontal disease and smoking habit prior to service.  Additionally, the Veteran grew up on a farm and was aboard an Aircraft Carrier and both of these created exposures to inhalational pollutant that increase the risk for COPD.  In May 2016, the Veteran submitted an article indicating pneumonia may temporarily cause atelectasis.  

As the VA examiner did not give an opinion as to the etiology of the Veteran's atelectasis, and the VA examiner conceded the inhalational pollutants increase the risk for COPD, but did not indicate if this was more likely than not the cause of the Veteran's respiratory disorder, the Board finds an addendum opinion is necessary. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should secure for the record updated (any not yet associated with his claims file, to the present) records of evaluations or treatment the Veteran has received for respiratory disability.  He must assist in this matter by identifying all evaluation and treatment providers and submitting authorizations for VA to obtain records from any private providers.

2.  Then, return the Veteran's claims file to the June 2015 VA examiner for an addendum opinion.  If the June 2015 VA examiner is unavailable, the addendum opinion should be rendered by another appropriate medical professional.  The need for another clinical evaluation is left to the discretion of the medical professional offering the addendum opinion.  The electronic claims file should be made available to the examiner.

For each identified respiratory disorder, to include COPD and atelectasis, is it at least as likely as not (a 50 percent probability or higher) that the Veteran's respiratory disorder had its onset during service, or is otherwise related to active duty service, to include exposure to inhalational pollutants?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A thorough explanation must be provided for the opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  When the requested development has been completed, and the AOJ has ensured compliance with the requested actions, this case should again be reviewed by the AOJ on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




